Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hanchao Zhao, on May 14, 2021.
Amend claim 1 as shown below.
Cancel claims 3 and 29-41.
	
1.    (Currently Amended) A method of treating a subject having  Friedreich ataxia, the method consisting of administering to the subject a therapeutically effective amount of a pharmaceutical composition, wherein the active agent in the pharmaceutical composition consists of  EPZ6438 in an amount sufficient to increase expression of frataxin protein in post-mitotic neurons or cardiomyocvtes of the subject.

	Claim 1 is allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art does not provide a motivation with a reasonable expectation of success in treating Friedreich ataxia in a method consisting of administering EPZ6438.  There is no articulable motivation to select the claimed EZH2 inhibitor in a concentration that increases expression of frataxin protein in post-mitotic neurons or cardiomyocytes.  As such, the rejection of record cannot be maintained.
Claim 1 is allowed.
Claims 2-41 are canceled.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/JARED BARSKY/Primary Examiner, Art Unit 1628